UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 01-51144
                           Summary Calendar



               LINDA FUENTES, Parent and Next Friend of
               Pablo Anastasio Llamas and Celia Llamas,
                       Minors and Celia Llamas,

                                                Plaintiff-Appellant,


                                VERSUS


                        REEVES COUNTY, TEXAS,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                             (P-00-CV-19)
                          September 23, 2002


Before JONES, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

      The plaintiffs, Linda Fuentes, parent and next friend of Pablo

Anastasio Llamas and Celia Llamas, minors, and Celia Llamas, are

the surviving minor children (represented by their mother as next



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
friend), and the surviving parent of Pablo Llamas-Espino (Llamas)

who was an inmate at the Reeves County Detention Center (RCDC)

between 1997 and 1999.       Llamas died of a heart attack which he

sustained while incarcerated in his jail cell and the plaintiffs

brought suit against Reeves County, Texas, asserting that medical

personnel   on   duty   at   the   jail   facility   were   deliberately

indifferent to his medical needs.          Reeves County moved for a

summary judgment and the district judge granted the motion and

entered a final judgment that plaintiffs take nothing.        Plaintiffs

timely appeal to this Court.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself.     For the reasons stated

by the district judge in his order granting defendant’s motion for

summary judgment filed November 1, 2001, we affirm the final

judgment that the plaintiffs’ claims against the defendant are

dismissed with prejudice.

                 AFFIRMED.




                                    2